—In a child protective proceeding pursuant to Family Court Act article 10, the parents appeal from an order of the Family Court, Rockland County (Warren, J.), dated January 9, 1995, which, upon a fact-finding order of the same court (Stanger, J.), dated August 19, 1994, determining, after a hearing, that the father, Michael H., abused Jessica H., and *410that the mother, Faith H., neglected Jessica H., placed the child in the joint custody of the mother and the maternal aunt, under the supervision of the Rockland County Department of Social Services for a period of one year. The appeal brings up for review the fact-finding order dated August 19, 1994.
Ordered that the order is affirmed, without costs or disbursements.
The evidence that six-week-old Jessica H. sustained burns to her fingers, a bruise on her right palm and left thigh, and had metaphyseal corner fractures to her distal femur, proximal tibias, and distal right radius, supported a prima facie case of neglect or abuse of the subject child by the parents, Michael H. and Faith H. (see, Family Ct Act § 1046 [a] [ii]; Matter of New York City Dept. of Social Servs. [H. & J. Children] v Carmen J., 209 AD2d 525). Contrary to the contentions of the parents, the explanations provided for these, injuries did not rebut this statutory presumption (see, Matter of Philip M., 82 NY2d 238, 244), and were consistent with the opinion of three experts specializing in pediatric medicine indicating that such injuries were the result of trauma, such as child abuse. Accordingly, the Family Court’s adjudication of Jessica H. to be an abused and neglected child was proper.
The parents’ remaining contention is without merit. Pizzuto, J. P., Joy, Goldstein and Luciano, JJ., concur.